DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election with traverse of Species l in Group l, a system, claims 1-5, 7-17 and 22 in the reply filed on 10/26/2022 is acknowledged. The traversal is on the ground(s) that 
“Office regulations likewise require that inventions be both independent and distinct before a proper restriction can be made. (37 C.F.R. §§ 1.142 and 1.145). However, the Manual of Patent Examining Procedure departs from the statute and Office rules, instead instructing examiners that restriction is proper when (1) the inventions, as claimed, are independent or distinct and (2) there would be a serious burden on the examiner if restriction is not required. (M.P.E.P. § 803.)” (Pages 1-2); and
“In as much as “[c]laims themselves are never species,” Applicant respectfully submits that the Examiner has erred by essentially identifying Claims 22 and 26 as various species. The Examiner has also erred by identifying differences between Claims 22 and 26 as the basis for alleging that Claims 22 and 26 are drawn to two distinct species. Differences are not enough. Species are mutually exclusive. The Examiner failed to even allege that Claims 22 and 26 are somehow mutually exclusive.” (page 3)
These are not found persuasive because:
As recited the Restriction Requirement filed 08/31/2022, MPEP states that “Process and apparatus for its practice can be shown to be distinct inventions, if either or both of the following can be shown: (A) that the process as claimed can be practiced by another materially different apparatus or by hand; or (B) that the apparatus as claimed can be used to practice another materially different process.” (MPEP § 806.05 (e)). The system (and apparatus) claim and the method claim are distinct since the system/apparatus as claimed can be used to practice another and materially different process, i.e., the system/apparatus can be used to form a ply made of a sole material instead a composite ply. Furthermore, MPEP states that “To support a requirement for restriction between two or more related product inventions, or between two or more related process inventions, both two-way distinctness and reasons for insisting on restriction are necessary, i.e., separate classification, status in the art, or field of search. See MPEP § 808.02. See MPEP § 806.05(c) for an explanation of the requirements to establish two-way distinctness as it applies to inventions in a combination/ subcombination relationship. For other related product inventions, or related process inventions, the inventions are distinct if (A) the inventions as claimed do not overlap in scope, i.e., are mutually exclusive; (B) the inventions as claimed are not obvious variants; and (C) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect.” (MPEP § 806.05 (j)). Claims 18 and 27 can have a materially different mode of operation, function, or effect, i.e., applying at least one ply of composite material over a forming surface of a forming tool in the process claim 18 can be performed by hand while the process claim 27 needs the use of the lamination system. Therefore, the system and two methods are independent and distinct each other. 
Besides, both of the system claims 22 and 26 require the apparatus of claim 1, thus claim 1 and claim 22 are directed to subcombination/combination and claim 1 and claim 26 are directed to subcombination/combination as well. However, the combination requires the particulars of the subcombination as claimed, they cannot be restricted. Meanwhile, claims 22 and 26 are also directed to subcombination/combination although they are not species. MPEP states that “The inventions are distinct if it can be shown that a combination as claimed: (A) does not require the particulars of the subcombination as claimed for patentability (to show novelty and unobviousness), and (B) the subcombination can be shown to have utility either by itself or in another materially different combination.” (MPEP § 806.05 (c)). Since claim 26 does not require the particulars of the system of claim 22 as claimed for patentability, i.e. at least one ply of composite material, and the system of claim 22 can be shown to have utility either by itself or in another materially different combination, the inventions are distinct and thus the restriction is proper. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 18, 26 and 27 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Specification

The disclosure is objected to because of the following informalities: Pa [0065] is duplicated in Pa [0067].  Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13, 14 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Desjardien et al. (US 2016/0263879).

With respect to claim 1, Desjardien teaches a forming apparatus (“a stringer forming apparatus 200”, Pa [0070]) comprising:
a frame (“frame assembly 262”, Pa [0070]) defining a vertical axis, a horizontal axis, and a longitudinal axis (Fig. 8);
a carriage (“a chord frame 280”) movably connected to the frame (“The chord frame 280 may be mounted to the frame assembly 262 by one or more Z actuators 288.”) (Pa [0070]);
a first stomp foot (“a stomp foot 310”, Pa [0073]) movably connected to the carriage (“each one of the opposing ends of the stomp beam 302 may be coupled to a corresponding end of the chord frame 280 by means of a stomp beam actuator 304. The stomp system 300 may include an array of stomp foot 310 actuators mounted to the stomp beam 302. Each one of the stomp foot actuators 312 may include a stomp foot 310.”, Pa [0073]);
a first end effector (“forming modules 520”) movably connected to the carriage, said first end effector controlled by an actuator (“The forming beams 502 may be operatively coupled to the chord frame 280 by one or more forming actuators… an array of forming modules 520 mounted to each one of the forming beams 502.”, Pa [0078]); and
a ply support feature (“a ply carrier 450”, Pa [0071]) located below the first stomp foot (Fig. 11).

With respect to claim 13, Desjardien as applied to claim 1 above further teaches that the carriage (“the chord frame 280”) is allowed sliding motion along the Z axis, and the Z actuators 288 at each end of the carriage (“the chord frame 280”) may be independently operated in synchronized manner to adjust the vertical position of the respective ends of the carriage (“the chord frame 280”) along the Z direction such that differential actuation of the Z actuators 288 may allow for adjusting the pitch angle B of the carriage (“the chord frame 280”) relative to a top of the tool table 246 (Pa [0085]). One would have appreciated that the differential actuation of the Z actuators 288 would inherently result in movement of the carriage along the vertical axis and the horizontal axis to match a forming tool orientation.

With respect to claim 14, Desjardien as applied to claim 1 above further teaches a protective slip film (“a flexible stomp strip 318”, Pa [0100]). 

With respect to claim 22, Desjardien teaches a system comprising:
the forming apparatus of claim 1 (See the rejection of claim 1 above);
a forming tool (“form tool 220”, Pa [0070]); and
at least one ply of composite material (“a course 460 of composite material”, Pa [0070]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4, 7, 8, 10-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Desjardien et al. (US 2016/0263879) as applied to claim 1 above.

With respect to claim 2, Desjardien as applied to claim 1 above further teaches a second end effector movably connected to the carriage, said second end effector is laterally opposed from said first end effector relative to the longitudinal axis (“the forming system 500 may include a pair of forming beams 502… an array of forming modules 520 (FIG. 6) mounted to each one of the forming beams 502”, Pa [0078]; “left-hand and right-hand arrays of nosepieces 552”, Pa [0086] and Fig. 27) and the centrally-located stomp foot (“310”) to clamp the ply carrier 450 to the form tool 220 and lock the position of the ply carrier 450 against movement during the forming process (Pa [0073]), but is silent to a second stomp foot movably connected to the carriage, said second stomp foot located between the first stomp foot and the second end effector.
However, Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04). one would have found it obvious to make the centrally-located stomp foot separable, e.g., divide the centrally-located stomp foot into two stomp feet such that one stomp foot clamps the left side of ply carrier 450 to the form tool 220 and other stomp foot clamps the right side of ply carrier 450 to the form tool 220.

With respect to claim 3, Desjardien as applied to claim 2 above further teaches that the first end effector and the second end effector are configured to skew along the vertical axis (Fig. 27).

With respect to claim 4, Desjardien as applied to claim 2 above further teaches that the first end effector comprises a first forming feature (“the nosepieces 552”) and the second end effector comprises a second forming feature (“the nosepieces 552”) (Pa [0078]).

With respect to claims 7 and 8, Desjardien as applied to claim 4 above further teaches that the first end effector comprises a sensor configured to detect a forming tool and the second end effector comprises a sensor configured to detect a forming tool (“actuators having the capability to sense and control the magnitude of compaction pressure applied by the nosepieces 552 onto the ply carrier 450 via dynamic feedback during the process of conforming the ply carrier 450 to the form tool contour 236.”, Pa [0144]).

With respect to claim 10, Desjardien as applied to claim 2 above further teaches that the first end effector and the second end effector are configured to independently move laterally relative to the longitudinal axis (“the left-hand and right-hand arrays of forming modules 520 (FIG. 30) may be operated independently but simultaneously during the process of forming the ply carrier 450 to the form tool 220.”, Pa [0123]; “the forming system 500 provides parallel arrays of nosepieces 552 that may be operated independently in a synchronized manner to sweep in a lateral direction 230 along the contours of the form tool 220 and conform the ply carrier 450 and material layer 458 to the form tool contour 236.”, Pa [0102]).

With respect to claim 11, Desjardien as applied to claim 2 above further teaches a first plurality of the first end effector extending along the longitudinal axis and a second plurality of the second end effector extending along the longitudinal axis and laterally opposed from the first plurality (“the forming system 500 provides parallel arrays of nosepieces 552”, Pa [0102]; “the left-hand and right-hand arrays of forming modules 520”, Pa [0123]).

With respect to claim 12, Desjardien as applied to claim 11 above further teaches that each first end effector of the first plurality is independently movable such that the first plurality may form a convex, concave, or linear configuration (“the forming system 500 provides parallel arrays of nosepieces 552 that may be operated independently in a synchronized manner to sweep in a lateral direction 230 along the contours of the form tool 220 and conform the ply carrier 450 and material layer 458 to the form tool contour 236.”, Pa [0102]).

With respect to claim 16, Desjardien as applied to claim 2 above further teaches that the first stomp foot and the second stomp foot are configured to move along the vertical axis and apply compaction force (“The stomp foot actuators 312 may be operated in a coordinated manner to clamp the ply carrier 450 to the form tool 220 and lock the position of the ply carrier 450 against movement during the forming process.”, Pa [0073]; “Each stomp foot 310 may move along a Z″ axis (Z double-prime) defined by the direction of extension and retraction of the pneumatic cylinder 314.”, Pa [0100]).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Desjardien et al. (US 2016/0263879) as applied to claims 1 and 4 above, and further in view of Willden et al. (US 2006/0291991).

With respect to claim 5, Desjardien as applied to claim 4 above further teaches that the first forming feature (“nosepiece 552”) may be hollow and formed of material that allows for accurate application of compaction pressure onto the ply carrier 450 within a predetermined range (Pa [0114]), but is silent to an inflatable bladder.
In the same field of endeavor, a machine for forming composite materials, Willden teaches that movably attached to the frame 12 are forming beams 20 utilized to form a composite material charge over a mandrel 92 attached to the mandrel tool 90 (Pa [0026]) and forming bladders 28 are attached to the forming beams 20 and the forming bladders 28 suitably are inflated fire hose to press the composite charge against the mandrel 92 (Pa [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Desjardien with the teachings of Willden and substitute the forming bladder for the nosepiece in order to press the ply against the forming tool. 

With respect to claim 15, Desjardien as applied to claim 14 above teaches the protective slip film (“a flexible stomp strip 318”, Pa [0100]), but does not specifically teach that the protective slip film is connected to at least one retractable spool.
In the same field of endeavor, a machine for forming composite materials, Willden teaches that movably attached to the frame 12 are forming beams 20 utilized to form a composite material charge over a mandrel 92 attached to the mandrel tool 90 (Pa [0026]) and the machine 10 is equipped with a backing film remover 30 to remove a backing film from the lower side of the composite charge as it is drawn into the machine 10, and the backing film remover includes a backing film roller 32 driven by a motor which draws the backing film off the composite charge and onto the backing film roller 32 (Pa [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Desjardien with the teachings of Willden and provide a film roller in order to remove the protective slip film from the lower side of the composite ply.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Desjardien et al. (US 2016/0263879) as applied to claim 1 above, and further in view of Halbritter et al. (US 2020/0130294).

With respect to claim 9, Desjardien as applied to claim 1 above further teaches that each one of the stomp foot actuators 312 includes a stomp foot 310, the stomp foot actuators 312 may be operated in a coordinated manner to clamp the ply carrier 450 to the form tool 220 and lock the position of the ply carrier 450 against movement during the forming process (Pa [0073]), but does not specifically teach that at least one magnetic switch coupled with the first stomp foot wherein the at least one magnetic switch is configured to detect stomp foot movement.
In the same field of endeavor, systems for compacting laminates, Halbritter teaches that compaction device 1300 includes pressure foot 1330 driven by actuator 1338 powered via pneumatic port 1326, and further includes electromagnets 1324 which magnetically couple with forming tool 1350, electrical port 1328 which powers the electromagnets 1324, and magnet switch 1394 which controls delivery of power via electrical port 1328 (Pa [0036]). Halbritter further teaches that electromagnets 124 may be turned on or off in order to rapidly apply and/or remove gripping forces between compaction device 100 and a forming tool to enable rapid securement of compaction device 100 to the forming tool, as well as rapid removal, which reduces time spent preparing to compact a laminate (Pa [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Desjardien with the teachings of Halbritter and provide and couple electromagnets and magnet switch with the first stomp foot in order to enable rapid securement of the first stomp foot to the forming tool, as well as rapid removal, which reduces time spent preparing to compact a laminate.

With respect to claim 17, Desjardien as applied to claim 1 above further teaches that each one of the stomp foot actuators 312 includes a stomp foot 310, the stomp foot actuators 312 may be operated in a coordinated manner to clamp the ply carrier 450 to the form tool 220 and lock the position of the ply carrier 450 against movement during the forming process (Pa [0073]), but does not specifically teach that the first stomp foot is configured to pivotably move along the horizontal axis.
In the same field of endeavor, systems for compacting laminates, Halbritter teaches that compaction device 100 comprises any system, device, or component operable to grip a forming tool and apply compaction pressure to a laminate while the grip is maintained, and electromagnets 124 are mounted to prongs 122 via bearings 126 in order to enable electromagnets 124 to swivel or rotate in order to align with surface features (e.g., surfaces oriented at a constant angle) on a forming tool (Pa [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Desjardien with the teachings of Halbritter such that the one would provide prongs and bearings and couple the stomp foot actuator with the first stomp foot via prongs and bearings in order to enable the first stomp foot to swivel or rotate in order to align with surface features (e.g., surfaces oriented at a constant angle) on the forming tool.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146. The examiner can normally be reached 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUNJU KIM/Examiner, Art Unit 1742